Title: To Thomas Jefferson from Albert Gallatin, 23 March 1807
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            March 23d 1807
                        
                        It being important that early notice should be given of the suspension of the prohibitory act, Mr Madison,
                            Mr Rodney & myself have drawn a form of proclamation which is enclosed for your signature or corrections. In either
                            case will you have the goodness to send it to Mr Madison’s office; and he will take care that it be published in the
                            National intelligencer of Wednesday.
                        With respectful Attachment Your obedt. Servt.
                        
                            Albert Gallatin
                            
                        
                    